                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  UNITED STATES OF AMERICA                               )
                                                         )
  v.                                                     )     No. 3:20-CR-00021
                                                         )
  ANMING HU                                              )
                                                         )

         DEFENDANT’S RENEWED MOTION FOR JUDGMENT OF ACQUITTAL

         Now comes the Defendant Professor Anming Hu Pursuant to Rule 29 of the Federal

  Rules of Criminal Procedures and renews his Motion for Judgment of Acquittal.

         A proper Motion had been made at the end of the Government’s proof however, the Hon-

  orable Court has reserved ruling on said Motion until now.

         The Government just today has announced their intention to conduct a retrial.

  The Defendant asks the Court to dismiss the case because the evidence was insufficient to sus-

  tain a conviction. There is no evidence that Professor Hu willfully intended to deceive NASA.

  Without the intent to deceive there can be no wire fraud conviction. Without the convictions for

  wire fraud, the remaining counts would fail as well.

         In the alternative, Defendant would rely on previous briefings to the Court regarding the

  lack of intent to harm NASA as being a defense to wire fraud as well.

         Before great amounts of time and effort are placed on preparations for a new Trial, the

  Defendant respectfully requests this Honorable Court to finally dismiss these charges.

         Respectfully submitted this 30th day of July 2021.

                                                         s/A. Philip Lomonaco
                                                         A. Philip Lomonaco, BPR#011579
                                                         800 S. Gay Street, Suite 1950
                                                         Knoxville, TN 37929
                                                         (865) 521-7422




Case 3:20-cr-00021-TAV-DCP Document 126 Filed 07/30/21 Page 1 of 2 PageID #: 2251
                                                        (865) 521-7433 fax
                                                        phillomonaco@gmail.com

                                   CERTIFICATE OF SERVICE

           I do hereby certify that a copy of the foregoing document was filed electronically. Notice
  of this filing will be sent by operation of the Court’s electronic filing system to all parties indi-
  cated on the electronic filing receipt. All other parties will be served by U. S. Mail. Parties may
  access this filing through the Court’s electronic filing system.

                                                        s/A. Philip Lomonaco




Case 3:20-cr-00021-TAV-DCP Document 126 Filed 07/30/21 Page 2 of 2 PageID #: 2252
